  Case 19-10786         Doc 12     Filed 04/24/19 Entered 04/24/19 15:33:26                Desc Main
                                     Document     Page 1 of 2


                   U.S. Bankruptcy Court for the Northern District of Illinois
                                 Attorney Appearance Form


 Case Title: John Somerville                          Case No. 19-10786
             Ruby Somerville

 An appearance is hereby filed by the undersigned as attorney for:
 TJM Portfolio LLC

 Attorney name (type or print):       Jon J. Lieberman

 Firm: Sottile & Barile, Attorneys at Law

 Street address:    PO Box 476

 City/State/Zip:    Loveland, OH 45140

 Bar ID Number: OH 0058394                            Telephone Number: 513-444-4100

 Email Address: bankruptcy@sottileandbarile.com

 Are you acting as lead counsel in this case?                      ☒ Yes       ☐ No

 Are you acting as local counsel in this case?                     ☐ Yes       ☒ No

 Are you a member of the court’s trial bar?                        ☐ Yes       ☒ No

 If this case reaches trial, will you act as the trial attorney? ☒ Yes         ☐ No

 If this is a criminal case, check your status        ☐ Retained Counsel
                                                      ☐ Appointed Counsel
                                                        If appointed counsel, are you
                                                             ☐ Federal Defender
                                                             ☐ CJA Panel Attorney

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C. §1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

 Executed on April 24, 2019
 Attorney signature: /s/ Jon J. Lieberman
                     (Use electronic signature if the appearance form is filed electronically.)
                                                                                         Revised 8/1/2015
  Case 19-10786       Doc 12     Filed 04/24/19 Entered 04/24/19 15:33:26           Desc Main
                                   Document     Page 2 of 2


                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Attorney
Appearance Form upon the above-named parties by electronic filing or, as noted below, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on April 24,
2019, before the hour of 5:00 p.m.

       Andrew B Carroll, Debtors’ Counsel
       acarroll@semradlaw.com

       Marilyn O Marshall, Trustee
       courtdocs@chi13.com

       Patrick S Layng, U.S. Trustee
       ustpregion11.es.ecf@usdoj.gov

       John Somerville, Debtor
       Ruby Somerville, Debtor
       9354 S Phillips
       Chicago, IL 60617

                                                  Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
